                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DYROME FULLER                    :
                                 :
     v.                          :                 CIVIL ACTION NO. 18-5328
                                 :
JOHN WETZEL                      :
SECRETARY OF CORRECTIONS, ET AL. :

                                         ORDER

       This 19th day of May, 2021, following careful and independent consideration of

Dyrome Fuller’s Petition for writ of habeas corpus (Doc. No. 1), the Memorandum in support

of his petition (Doc. No. 5), the Commonwealth’s Response, (Doc. No. 13), Mr. Fuller’s

counseled Reply (Doc. No. 22), and after review of the Report and Recommendation of U.S.

Magistrate Judge Richard A. Lloret, with the Commonwealth having accepted the conclusion

reached by Judge Lloret, it is hereby ORDERED that:

       1. The Report and Recommendation is APPROVED and ADOPTED.

       2. The petition for a writ of habeas corpus is GRANTED in part as to Mr. Fuller’s

         claim that trial and PCRA counsel were ineffective for failing to raise and litigate

         the federal due process and Sixth Amendment issue concerning the first-degree

         murder instructions.

       3. Execution of the writ is STAYED for one hundred-eighty (180) days from the

         date of this Order to permit the Commonwealth to commence a new trial on the

         first-degree murder charges. If Mr. Fuller’s new trial does not commence within

         the time specified, the writ shall issue, and the Commonwealth shall vacate Mr.

         Fuller’s conviction of first-degree murder. Because the error in this case

         concerned only the first-degree murder conviction, the writ extends only to that
  conviction and the sentence imposed as a result of that conviction.

4. Petitioner’s remaining claims are DENIED.

5. A certificate of appealability is DENIED on Petitioner’s remaining claims.




                                              /s/ Gerald Austin McHugh
                                            United States District Judge
